Citation Nr: 0935297	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-13 967	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.  

2. Whether new and material evidence has been received to 
reopen the claim of service connection for left knee 
disability.

3. Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disability.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1984 to February 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In July 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

Before deciding the claims of service connection for a low 
back disability and for left and right knee disabilities on 
the merits, the claims are REMANDED to the RO via the Appeals 
Management Center  in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in February 2004, the RO reopened and 
then denied the claim of service connection for a low back 
disability to include degenerative joint disease of the 
lumbosacral spine on the merits; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the 
rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in February 2004 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a low back disability to include 
degenerative joint disease of the lumbosacral spine.



3. In a rating decision in February 2004, the RO reopened the 
claim and then denied the claim of service connection for a 
left knee disability on the merits; after the Veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the denial of the claim and the 
rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in February 2004 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left knee disability.  

5. In a rating decision in February 2004, the RO reopened and 
then denied the claim of service connection for a right knee 
disability on the merits; after the Veteran was notified of 
the adverse determination and of his appellate rights, he did 
not appeal the denial of the claim and the rating decision 
became final.

6. The additional evidence presented since the rating 
decision by the RO in February 2004 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a right knee disability.  


CONCLUSIONS OF LAW

1. The rating decision in February 2004 by the RO, reopening 
and denying the claim of service connection for a low back 
disability to include degenerative joint disease of the 
lumbosacral spine, became final.  38 U.S.C.A. § 7105(c) (West 
2002).

2. The additional evidence presented since the rating 
decision by the RO in February 2004, reopening and denying 
the claim of service connection for a low back disability, is 
new and material, and the claim of service connection for a 
low back disability to include degenerative joint disease of 
the lumbosacral spine is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3. The rating decision in February 2004 by the RO, reopening 
and denying the claim of service connection for a left knee 
disability disability, became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

4. The additional evidence presented since the rating 
decision by the RO in February 2004, reopening and denying 
the claim of service connection for a left knee disability to 
include patellofemoral disability, is new and material, and 
the claim of service connection for a left knee disability is 
reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

5. The rating decision in February 2004 by the RO, reopening 
and denying the claim of service connection for a right knee 
disability, became final.  38 U.S.C.A. § 7105(c) (West 2002).

6. The additional evidence presented since the rating 
decision by the RO in February 2004, reopening and denying 
the claim of service connection for a right knee disability, 
is new and material, and the claim of service connection for 
a right knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claims of service connection, the only matter resolved 
in this decision, further discussion here of compliance with 
the VCAA is not necessary.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History 

In a rating decision in February 2004, the RO reopened and 
then denied the claims of service connection for degenerative 
joint disease of the lumbosacral spine and left and right 
knee disabilities on the grounds that the disabilities were 
not incurred in or aggravated by service.  

After the RO notified the Veteran of the adverse 
determinations and of his procedural and appellate rights, he 
did not appeal the denial of the claims, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim. 
Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

As the Veteran's current application to reopen the claims was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence 

The additional evidence presented since the rating decision 
in February 2004 consists of a VA medical opinion, dated in 
June 2004.  The VA physician stated that the Veteran's back 
and left and right knee disabilities have been ongoing since 
service.  

Analysis

As the additional evidence, consisting of a medical opinion, 
associates the Veteran's back and left and right knee 
disabilities to service, the evidence relates to an 
unestablished fact necessary to substantiate the claims, that 
is, a nexus between the claimed disabilities and service, the 
absence of which was the basis for the previous denials of 
the claims, and as the additional evidence raises a 
reasonable possibility of substantiating the claims, the 
claims are reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for a low back disability to include 
degenerative joint disease of the lumbosacral spine is 
reopened.  To this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for a left knee disability is reopened.  
To this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for a right knee disability is reopened.  
To this extent only the appeal is granted. 


REMAND

In March 2003, the Veteran authorized VA to obtain medical 
records of the Hadley Hospital, pertaining to treatment of 
his back and knee disabilities, but the records have not been 
requested.  

In July 2009, the Veteran testified that in 1987 and in 1989 
he was treated by VA for his back.  Although VA records from 
1987 and 1989 are in the record, the records appear 
incomplete.  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department, unless the 
records sought do not exist or that further efforts to obtain 
the records would be futile.  38 C.F.R. § 3.159.

Also as the record does not contain sufficient competent 
evidence to decide the claims, additional evidentiary 
development under the duty to assist, 38 C.F.R. § 3.159(c), 
is needed.  

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain records from the Washington, 
D.C., VA Medical Center.  

3. Request authorization from the Veteran 
to obtain the records of Hadley Hospital, 
pertaining to treatment for his back and 
knees. 



4. Afford the Veteran a VA examination to 
determine: 

a). Whether it is at least as likely as 
not that the current low back disability 
to include degenerative joint disease and 
degenerative disc disease of lumbosacral 
spine is related to the injury in service 
in January 1985, when the Veteran 
complained of low back pain after pushing 
a heavy trailer, and the pertinent finding 
was muscular low back pain. 

The VA examiner is asked to consider these 
additional facts:  

On separation examination, the 
Veteran denied recurrent low back 
pain and the evaluation of the spine 
was normal.  After service, VA 
records show that in 1994 the Veteran 
was in physical therapy for low back 
pain.  In October 2000, degenerative 
joint disease and degenerative disc 
disease of lumbosacral spine by MRI 
was documented. 

b). Whether it is at least as likely as 
not that the current left knee arthritis, 
chondromalacia, or patellofemoral pain 
syndrome is related to an injury is 
service that the Veteran described as 
falling on his knees while loading an 
aircraft, which is not documented. 



c). Whether it is at least as likely as 
not that the current right knee 
chondromalacia or patellofemoral pain 
syndrome is related to an injury is 
service that the Veteran described as 
falling on his knees while loading an 
aircraft, which is not documented, or the 
current right knee disability is related 
to the Veteran's complaint in-service in 
March 1985 of right knee pain without a 
history of injury and the knee examination 
was normal, which is documented.

In formulating the opinions, the VA 
examiner is asked to consider these 
additional facts:  

On separation examination, the 
Veteran denied a "trick" or 
"locked" knee and the evaluation of 
the lower extremities was normal.  
After service, VA records show that 
in June 1987, four months after 
service, and in July 1989, the 
Veteran complained of bilateral knee 
pain with onset in service and the 
assessment was arthralgia.  In April 
1995, the Veteran complained of left 
knee pain.  On VA examination in 
January 1996, the assessment was 
history of recurrent left knee pain 
of questionable etiology, X-rays of 
the knee were negative.  

In March 1998, the Veteran gave a 
one-year history of left knee 
clicking and patella pain without 
recent injury.  History included a 
knee injury in service in 1985; X-
rays revealed arthritis of the left 
knee.  In December 1998, there was an 
18 month history of left 
patellofemoral pain.  



In July 2002, the Veteran complained 
of bilateral pain.  On VA examination 
in January 2004, the diagnoses were 
bilateral chondromalacia and 
patellofemoral pain syndrome. 

The VA examiner is asked to also consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner for review.  

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


